OPINION — AG — ** CLAIM — LAPSE DATE OF FUNDS ** THE INSTANT CLAIM IS APPROVED AGAINST SAID REVOLVING FUND BY THE STATE BOARD OF PUBLIC AFFAIRS, AS PROVIDED FOR IN 57 Ohio St. 167.3 [57-167.3] (STATE REVOLVING FUND OF GRANITE REFORMATORY), IT MAY LAWFULLY BE PAID FROM SAID REVOLVING FUND. OF COURSE, AT THE EXPIRATION OF THE 90 DAY PERIOD REFERRED TO IN SECT. 3, SAID $337.00 APPROPRIATION WILL IN EFFECT REVERT TO SAID REVOLVING FUND.  (EXPENDITURE AFTER NINETY DAYS AFTER LEGISLATION) CITE: ARTICLE X, SECTION 23, 57 Ohio St. 167.3 [57-167.3] (FRED HANSEN)